DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (US 20170153409 A1.)
	Regarding claim 1, Chan discloses a camera actuator (lens driving device, 1; Fig. 1), comprising:
a fixed-side member (casing, 10);
a movable-side member (lens holder, 30) arranged apart from the fixed-side member in a direction orthogonal to an optical axis (Fig. 3B shows that the lens holder, 30 is spaced apart from the casing, 10, in a direction orthogonal to the Z-axis) and holding a lens part (lens in the lens holder, [0034]);
a first lens driving actuator (voice coil motor comprising coil, 40, and magnets, 50) that displaces the movable-side member in at least a prescribed direction (by varying the input current supplied to the coil, different magnetic fields are generated 
an elastic support member (upper spring sheet, 60) extending in the direction orthogonal to the optical axis (Fig. 3B shows that the spring sheet extends from the casing, 10, inward to the lens holder, 30, which is perpendicular to the optical axis) and supporting the movable-side member on the fixed-side member (upper spring sheet is elastically clamped to the top casing, 10, shown in Fig. 3B, in order to hold the lens holder, 30, in its movable position; [0035]) so as to allow displacement of the movable-side member in at least the prescribed direction (upper spring sheet, 60, allows restrained displacement along X, Y, and Z axes, [0035]); and
a first damping member (damping elements, 80; the first member is the damping element in the top-right corner of Fig. 3A) that is gel-like (soft gel, [0040]) and is provided in the elastic support member (Fig. 4 shows that the damping element, 80, is attached to arm portions, 66, of upper spring sheet, 60.)

Regarding claim 2, Chan discloses claim 1, wherein:
the elastic support member (upper spring sheet, 60) includes a first fixed part fixed to the movable-side member (inner periphery portion, 64, is attached to lens holder, 30, as shown in Fig. 3A via adhesive, [0038]), a second fixed part fixed to the fixed-side member (outer periphery portion, 62, is attached to casing, 10, as shown in Figs. 3A/3B via adhesive, [0038]), and a connection part connecting the first fixed part 
the first damping member is provided in the connection part (damping portion, 80, is provided on the elongated arm portion, 66, as shown in Figs. 3B/4.)

Regarding claim 3, Chan discloses claim 2, wherein the first damping member (80) is provided in a half part on a side of the first fixed part in the connection part (Fig. 3B shows damping portion, 80, provided partially on the casing, 10, and the elongated arm potion, 66.)


    PNG
    media_image1.png
    472
    544
    media_image1.png
    Greyscale

Regarding claim 4, Chan discloses claim 2, wherein the connection part (elongated arm portion, 66) is a linear member (annotated Fig. 3B above shows a linear member extending outward from damping portion, 80) and includes a bending part 
the first damping member is provided in the first bending part (damping portion, 80, is provided at the bending part shown in annotated Fig. 3B.)

Regarding claim 5, Chan discloses claim 2, further comprising a second damping member (damping elements, 80; the second damping member is the damping portion in the top-left of Fig. 3A) (soft gel, [0040]) and is provided in the elastic support member (Fig. 4 shows that the damping element, 80, is attached to arm portions, 66, of upper spring sheet, 60)
wherein the second damping member is provided in a half part on a side of the second fixed part in the connection part (Fig. 3B shows damping portion, 80, provided partially on the casing, 10, and the elongated arm potion, 66.)

Regarding claim 6, Chan discloses claim 5, wherein:
the connection part (66) includes a second bending part (bending part of elongated arm portion, shown in annotated Fig. 3B, from the top-left corner of Fig. 3A) elastically deformable in the length direction of the connection part at a position in the half part on the side of the second fixed part (movable along optical axis, connections shown in annotated Fig. 3B), and


Regarding claim 10, Chan discloses claim 1, wherein the elastic support member (upper spring sheet, 60) is dispersed and arranged around the movable-side member (inner periphery, 64, of upper spring sheet, 60, arranged around the opening of the lens holder, 30, shown in Figs 3A/B) and a center position of dispersed arrangement of the elastic support member coincides with a center of gravity position of a movable part (the lens holder, 30, exists in the center of gravity position) constituted by the movable-side member (the lens holder, 30, itself) and a member displaceable together with the movable-side member (elongated arm portion, 66, of upper spring sheet, 60.)

Claim(s) 1 - 6, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikegame, et al. (US 5777806 A.)
	Regarding claim 1, Ikegame, et al. (hereafter, “Ikegame”) discloses a camera actuator (optical system supporting device, Fig. 1), comprising:
a fixed-side member (base, 5);
a movable-side member (holding member, 4) arranged apart from the fixed-side member in a direction orthogonal to an optical axis (Fig. 1 shows that the holding member, 4, placed within the space provided by the yokes 6a/b in the base, 5, such 
a first lens driving actuator (focusing coil, 2) that displaces the movable-side member in at least a prescribed direction (by varying the input current supplied to the coil, different magnetic fields are generated between the coil and the magnets, thus driving the lens holder, 4, along focus axis Z);
an elastic support member (plate spring, 9) extending in the direction orthogonal to the optical axis (Fig. 1 shows plate spring, 9, extending along the tangential Y axis, which is perpendicular to the optical axis) and supporting the movable-side member on the fixed-side member [c. 6, ln. 25 - 29] so as to allow displacement of the movable-side member in at least the prescribed direction [c. 6, ln. 30 - 31]; and
a first damping member that is gel-like (gelatinous damping material, 10) and is provided in the elastic support member [c. 7, ln. 16-22.]

Regarding claim 11, Ikegame discloses claim 1, further comprising a second lens driving actuator (tracking coil, 3) that displace the movable side member in a direction orthogonal to the prescribed direction (tracking coil, 3, drives the holder, 4, along the tracking axis X, [c. 6, ln. 30 - 31.])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Makii, et al. (US 20060181632 A1.)
Regarding claim 14, Chan discloses a camera module (1, Fig. 1) comprising:
the camera actuator according to claim 1 (see rejection to claim 1.)
However, Chan fails to disclose the use of an imaging element, as required by the instant claim.  Despite this, the Examiner maintains that such an element would have been obvious to one of ordinary skill in the art, as taught by Makii, et al. (hereafter, “Makii.”)
Makii discloses an imaging module with a lens unit (53) actuated by a coil motor [0103], similar to Chan.  However, Makii also discloses that this lens unit is used in conjunction with an imaging element (60) arranged at a stage subsequent to the lens part (shown in Fig. 3.)
This imaging element is extremely well known in in the art and would be obvious to one of ordinary skill in the art to incorporated with Chan as well.  This way, the lens module of Chan can be used to capture digital images in mobile devices in the same manner as taught by Makii.  Therefore, it would be obvious to one of ordinary skill in the art to use an imaging device like disclosed in Makii with the lens module of Chan in order to allow the user to capture digital images.

claim 15, the combination of Chan and Makii and further Makii discloses a camera-mounted apparatus (Fig. 1, 1), comprising:
the camera module according to claim 14 (see rejection to claim 14), and
a control section that controls the camera module (control circuit board, 62) [0116.]
These elements are a part of the imaging device of Makii and are therefore rendered obvious for the same rationale as in the rejection to claim 14.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami in view of Rouvinen, et al. (US 20090122406 A1.)
Regarding claim 12, Ikegami discloses claim 11.  However, Ikegami fails to disclose an optical bending path member and its actuator, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Rouvinen, et al. (hereafter, “Rouvinen.”)
Rouvinen discloses an image stabilization system using lens elements, similar to Ikegami.  Additionally, Rouvinen discloses the use of an optical path bending member (gimballed prism, 30) provided at a stage prior to the lens part (40, where the gimballed prism is at a position prior to the lens element shown in Fig. 2) and bending incident light along a direction of a first optical axis in a direction of a second optical axis (folded optical axis shown bent at 90 degrees toward optical axis in Fig. 2); and

the prescribed direction is orthogonal to the direction of the second optical axis (shown in Fig. 2.)
Rouvinen further discloses that the use of this gimballed prism is to accommodate for unwanted vibration [abstract], such as user hand shake [0049], and correct for both unwanted pitching motion and yawing motion [0049.]
This prism can similarly be incorporated with the lens system of Ikegami.  By adding a gimballed prism disclosed in Rouvinen with the actuated focusing lens of Ikegami, unwanted shake of the camera can be corrected while still maintaining the focusing ability of Ikegami.
Therefore, it would be obvious to one of ordinary skill in the art to use the gimballed prism of Rouvinen with Ikegami in order to provide an additional mechanism to correct complex unwanted vibrations.

Regarding claim 13, the combination satisfies claim 12, wherein Ikegami discloses one of the first lens driving actuator and the second lens driving actuator constitutes an autofocus actuator (focusing coil 2 is a focusing actuator, [c. 7, ln. 36-37]), and
another of the first lens driving actuator and the second lens driving actuator and the optical path bending member driving actuator constitute a shake correction actuator 

Allowable Subject Matter
Claims 7 - 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record fails to disclose or reasonably suggest the connection part includes a maximum displacement portion that is displaced most in a direction of the optical axis when the movable-side member is displaced in the direction of the optical axis.  Specifically, the current art of record discloses connection parts that are equally displaced as the lens is driven along the optical axis, not extending any connection part to be “most displaced” over the others. Additionally, the structure of the prior art of record would not appear to be currently combinable with such a modification without resorting to hindsight reasoning.  Claims 8 - 9 are similarly considered allowable at least due to its dependency upon claim 7.


Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Matsui (US 5604641 A) discloses a lens actuator.
Goldenberg, et al. (US 20180024329 A1) discloses an autofocus and OIS lens system.
Washisu (US 20100118402 A1) discloses an OIS apparatus.
Terajima (US 20160291344 A1) discloses a lens driving device.
Yamamiya (US 20090231537 A1) discloses a lens unit including a prism.
Jin (US 20060268431 A1) discloses an optical unit including a prism.
Chan, et al. (US 20150042870 A1) discloses an optical unit with a tilt mirror.
Miller, et al. (US 20190212632 A1) discloses a camera with folded optics.
Yamada, et al. (US 20100321751 A1) discloses a mirror actuator system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698